Title: From Thomas Jefferson to Francis Eppes, 28 August 1794
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Monticello Aug. 28. 1794.

I received yesterday your favor of Aug. 17. as I had before done that of July 15. This would have been sooner answered, but that Mr. Jones was expected here, to whom the custody of Monroe’s papers had been confided. He has been here, and I got him to make a rigorous search for those we had delivered Monroe relative to R. Randolph’s representatives; but they are not to be found. This however is of no other importance to us, than the expence of new copies; for the state of the two deeds to R. and D. Randolph was not exactly as you seem to think. R. Randolph’s deed was on good consideration (viz. marriage) but not recorded in time. D. Randolph’s deed was recorded in time, but not on good consideration, for it was for natural love. Of this I am certain, and I think it probable you have some memorandum or letter of mine, written at the time, which will shew it. The second post after my return [here I?] wrote to Wickam and inclosed him a paper of which I now send you a copy. This went from here July 17. and should have been received by him on the 20th. I answered the postage, that no obstacle might arise from that. In this paper you will perceive that I had stated to Wickam the defect of D. R’s deed to be a want of good consideration, not a failure in it’s being recorded. For fear he [should?] from any accident not have received my letter, it [might not be?] amiss for you to send him this paper, which suffices f[or b]ringing the suit. I had taken for granted the process had been taken out so as to be returneable to the next term. Nothing more was necessary from me to Wickam.—I have received from Marshall an answer to my letter inclosing my notes on the Guineaman. He expresses good confidence in the issue of that suit.
As to my attendance at the trial, I mentioned to Marshall and Innes that I would attend. My view was to add a motive the more for their attention to our cause. But my actual attendance is entirely unimportant: and I shall be obliged about that time to take a journey to Bedford to which place I have not had it in my power to go for fourteen years past. If therefore it were possible that I could know the precise day of the Federal court on which this case would come on, it would scarcely  be probable that I could attend. My occupations at home and my aversion to leaving them have some influence also on the chance of my attendance.—You have not informed me to whom I must send the original receipt of which I sent you a copy in John Randolph’s case.—I am sorry to hear of Mrs. Eppes’s indisposition. But it appears of too transient a character to influence her movements thro’ the year. We learnt through Co[l. C]ary’s family that, at any rate, Jack and Betsy would visit us, [and?] that as soon as Jack’s indisposition would permit. We hope that is over, and that we shall not be baulked in this part of our expectation. Mr. Randolph is returned, and is on the recovery. Our greatest alarm as to the nature of his complaint has [subsid]ed. Patsy is well as yet; but probably will be otherwise [. …] Every body else in good health and concurring in wishes [for the ha]ppiness of your family. My love to Mrs. Eppes and our young friends. I have no other channel to send the same to Mr. and Mrs. Skipwith and theirs, when you see them. Adieu. Yours affectionately

Th: Jefferson

